DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 6-7, 13, 18-20 and 22-29 are pending and under examination in this office action.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed July 22, 2021. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Response to Argument and Amendment
The rejection of Claim(s) 1-2, 7 and 13 under 35 U.S.C. 102(a)(2) as being anticipated by O’Donnell et al. (WO 2013/186570) is withdrawn based on Applicant’s argument found persuasive.

The rejection of Claim(s) 1-2, 5, 7 and 13 under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over O’Donnell et al. (WO 2013/186570) is withdrawn based on Applicant’s argument found persuasive.
.

Maintained Claim Rejections - 35 USC § 103 (modified)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 6-7, 13, 18-20 and 22-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanada (J. of Receptor, Ligand and Channel Research 2014:7. 39-.  
Hanada teaches that the underlying pathophysiologic condition in seizure disorder is the imbalance of excitatory and inhibitory neural activity and that “AMPA receptor is the major excitatory postsynaptic receptor mediating fast synaptic transmission, and is expressed abundantly throughout the CNS, indicating its physiologic importance” (see pg. 40) and that α-amino-3-hydroxy-5-methyl-4- isoxazolepropionic acid [AMPA] glutamate-receptor activity is a selective inhibitor of postsynaptic of excitatory neurotransmission and that the AMPA receptor is the major excitatory postsynaptic receptor mediating fast synaptic transmission, and is expressed abundantly throughout the CNS, indicating its physiologic importance.
However Hanada fails to teach administering decanoic and octanoic acid and also fails to teach that the ratio is 71:29 and 89:11. 
Chang teaches seizure control through direct AMPA receptor inhibition administering decanoic acid (see pg 437). Chang also teaches 81 % of octanoic acid and 16% of decanoic acid (see rt. col. pg 43) wherein decanoic acid can directly inhibit seizure activity.
O’Donnell teaches treating disorders such as epilepsy (see pg 6, lines 20-22) administering a composition comprising decanoic acid and octanoic acid wherein the ratio of decanoic acid to octanoic acid is 4:1 (see pg 3, lines 20+, as required by instant claims 18, 22 and 27) to an individual in need thereof (see pg 3, lines 20+) in the form of a triglyceride (as required by instant claim 23, see 0055).    With regards to instant claim 19 and 23, the reference teaches that the decanoic and octanoic are in the form of 
	It would have been obvious to one of ordinary skill in the art to have expanded the teachings of Hanada by incorporation of Chang and O’Donnell to result in the claimed invention as it is known in the art that AMPA receptor is the major excitatory postsynaptic receptor mediating fast synaptic transmission, and is expressed abundantly throughout the CNS, indicating its physiologic importance as taught by Hanada. Furthermore Chang emphasizes that seizure control through direct AMPA receptor inhibition administering decanoic acid and O’Donnell teaches decanoic and octanoicacid can be used for the treatment of epileptic seizures. Therefore one of ordinary skill in the art would have combined the cited prior art to result in the claimed invention at the time the invention was filed. 
 With regards to the concentrations the determination of the optimum or workable dosage range would have been well within the practice of routine experimentation by the skilled artisan, absent factual evidence to the contrary, and, further, absent any evidence demonstrating a patentable difference between the compositions used and the criticality of the amount(s).
Applicant argues that Claim 1 recites a method of treating epilepsy or controlling epileptic seizures in an individual in need thereof, the method comprising administering 
Amended independent Claim 2 recites a method of reducing excitatory post-synaptic currents (EPSCs) in a subject with epilepsy, the method comprising administering to the subject a composition comprising a decanoic acid to octanoic acid ratio of 71:29 to 89:11 wt/wt. 
Amended independent Claim 3 recites a method of inhibiting a-amino-3-hydroxy-5- methyl-4-isoxazolepropionic acid (AMPA) receptors in a subject in need thereof, the method comprising administering to the subject a composition comprising a decanoic acid to octanoic acid ratio of 71:29 to 89:11 wt/wt. 
 O'Donnell and Hanada each fail to teach the claimed decanoic acid to octanoic acid ratio of 71:29 to 89:11.
 In response, Applicant’s argument have been considered and found unpersuasive because claims 6, 18, 22 and 27 depends from claims 1-3 and these claims specifically teach the embodiment 4:1 and 1:1, For Example O’Donnel specifically teach these ratios, therefore one of ordinary skill in the art would have been motivated to administer these ration with a reasonable expectation of success. Applicant’s argument is found not persuasive.

Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-3, 6-7, 13, 18-20 and 22-29 stand provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 34, 36-37, 39, 46 and 48-75 of U.S. Patent Application No. 14406957. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Both sets of claims refer to treating epilepsy (see instant claim 1 and copending claim 2) administering decanoic and octanoic acid 
       Both applications recite using the same compositions and/or derivatives thereof.  
In view of the foregoing, the copending application claims and the current application claims are obvious variations.
 

Claims 1-3, 6-7, 13, 18-20 and 22-29 stand provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 and 10-15 of U.S. Patent Application No. 16624381 in view of Hanada. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Both sets of claims refer to treating epilepsy (see instant claim 1 and copending claim 2) administering decanoic and octanoic acid as recited by the instant claims and the copending administering decanoic and perampanel agents in the treatment method especially if it yields a synergistic result. 
       
In view of the foregoing, the copending application claims and the current application claims are obvious variations.

No claims are allowed.

	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        9/8/21